Mar 10 2016, 9:25 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Greg A. Bouwer                                            Benjamin T. Ballou
Koransky, Bouwer, and Poracky, P.C.                       Preston G. Sisler
Dyer, Indiana                                             Hodges and Davis, P.C.
                                                          Merrillville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Stephanie A. Schrage,                                     March 10, 2016
Appellant,                                                Court of Appeals Case No.
                                                          45A03-1506-TR-685
        v.                                                Appeal from the Lake Circuit
                                                          Court
In the Matter of the Seberger                             The Honorable George C. Paras,
Living Trust u/t/d April 27,                              Judge
2009,                                                     The Honorable Jewell Harris, Jr.,
Appellee.                                                 Probate Commissioner
                                                          Trial Court Cause No.
                                                          45C01-1410-TR-11



Brown, Judge.




Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                 Page 1 of 20
[1]   Stephanie A. Schrage (“Schrage”) appeals the trial court’s order denying her

      petition to compel the delivery of a complete and unredacted copy of the

      Audrey R. Seberger Living Trust u/t/d April 27, 2009 (the “Trust”). Schrage

      raises one issue which we revise and restate as whether Schrage is entitled to a

      complete copy of the Trust upon request to the trustee. We affirm.


                                          Facts and Procedural History

[2]   The relevant facts are not in dispute. On April 29, 1992, Audrey R. Seberger,

      as Settlor and initial Trustee, executed the Trust, which she amended and/or

      restated as follows: on October 14, 1996, by a Restatement of Trust; on January

      27, 1999, by an Amendment to the Restatement of Trust; on August 9, 2000, by

      a Second Amendment to the Restatement of Trust; on March 11, 2003, by a

      Third Amendment to the Restatement of Trust; on January 25, 2006, by a

      Second Restatement of the Trust; on April 27, 2009, by a Third Restatement of

      the Trust; and on August 19, 2009, by an Amendment to the Third Restatement

      of the Trust.1 The April 27, 2009 Third Restatement of the Trust “replace[d]

      and supersede[d] [her] original trust, restated trusts and all prior amendments.”

      Appellant’s Appendix at 21. The August 19, 2009 Amendment disinherited Jill

      R. Schrage, the mother of Schrage, and directed that Schrage receive $25,000.

      Seberger died on July 11, 2014, and Jack M. O’Drobinak accepted the position

      of Successor Trustee (the “Trustee”).




      1
        For our purposes, the term “Trust” refers collectively to the 1992 initial trust document, as well as all
      restatements and amendments listed above.

      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                             Page 2 of 20
[3]   On August 26, 2014, Schrage by counsel sent a letter to the Trustee requesting a

      copy of Seberger’s will and the Trust. The following day, the Trustee authored

      a “Notice to Beneficiary” stating that “[a]s a Beneficiary of the Trust, you are

      entitled to be advised as to the change of Trustees that has taken place in the

      Trust, and your interest in the Trust, as shown in Exhibit A attached hereto.”

      Id. at 192. Exhibit A consisted of one page containing one sentence which

      stated: “My Trustee shall distribute the sum of $25,000 to each of the then

      living children of JILL R. SCHRAGE, free of trust.” Id. at 193. The Notice to

      Beneficiary advised that

              [a] person must commence a judicial proceeding to contest the
              validity of a Trust that was revocable at the Settlor’s death at the
              earliest of the following:


                       (1) Ninety (90) days from the date you received a copy of
                       the Trust certification and the information contained in
                       this Notice; or


                       (2) Three (3) years after the Settlor’s death.


      Id. at 192.


[4]   The Trustee also completed a Trust Certification pursuant to Ind. Code § 30-4-

      4-5 on that same date which referenced Exhibit A, noted that the Trust was still

      in existence and had become irrevocable by Seberger’s death, and provided the

      contact information for the Trustee. These documents were sent by the Trustee

      to Schrage’s counsel in a letter dated August 28, 2014. The letter advised that

      the Trustee was under no obligation to provide a copy of Seberger’s will, that as
      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016       Page 3 of 20
      a matter of courtesy he provided a redacted copy of the Trust, and that “[a]

      Notice to Beneficiary relating to . . . Schrage[] is also enclosed. I am serving

      her by sending this document to you as I did not have an address for her to be

      able to mail it to her directly.” Id. at 191.


[5]   On October 22, 2014, the Trustee filed a Petition for Court Instruction stating in

      part:


              10. Article One of the August 19, 2009 Amendment revokes
              Article Six and Eight of the Trust and, in pertinent part,
              [Schrage] is a specific distributee of the Trust.


              11. Upon request, [the Trustee] provided a redacted version of
              the Trust to Schrage showing the specific distribution to Schrage
              and her siblings.


              12. Subsequently, Schrage requested a complete copy of the
              Trust, along with all prior Amendments and Restatements.


              13. Pursuant to I.C. § 30-4-3-6(b)(8), the Trustee has a duty,
              upon the trust becoming irrevocable, by the death of the settlor,
              and the written request of an income beneficiary or
              remainderman, to “promptly provide a copy of the complete trust
              instrument to the income beneficiary or remainderman.”


              14. Pursuant to I.C. § 30-4-3-18(a), “[i]f there is reasonable doubt
              with respect to any matter relating to the administration of the
              trust, the trustee is entitled to be instructed by the court.”


              15. There exists reasonable doubt under Indiana statutory and
              case law as to whether Schrage, a specific distributee of the Trust,


      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016    Page 4 of 20
              is entitled to a complete copy of the Trust, and all prior
              Amendments and Restatements.


      Id. at 103. That same day the Trustee filed a Petition to Docket Trust with

      Court stating in part:

              10. That [the Trustee] is requesting to docket the Trust with the
              Court because he has contemporaneously herewith filed his
              Successor Trustee’s Petition for Court Instruction.


                                                     *****


              12. That the following individuals are beneficiaries of the Trust
              and are entitled to notice of these proceedings:


                                                     *****


                       J. Stephanie Schrage, c/o Attorney . . . .


      Id. at 19.


[6]   On October 31, 2014, Schrage filed a Petition to Compel Trustee to Deliver the

      Trust to Schrage (the “Petition to Compel”) stating that “the 90 day time period

      within which to contest the validity of the Trust” had been triggered by the

      Trustee’s Notice to Beneficiary sent on August 28, 2014, that the Trustee

      continues to not provide a complete and unredacted copy of the Trust, that

      under the Trust Code she is a remainder beneficiary, and that accordingly she is

      entitled to, upon written request, a complete copy of the Trust. Id. at 187.

      Schrage requested that the court compel the Trustee to provide her with a

      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016    Page 5 of 20
      complete and unredacted copy of the Trust and to rule that the ninety-day time

      period she has to contest the trust’s validity does not begin until she is served

      with a copy of the complete Trust. On November 12, 2014, the Trustee filed a

      response to Schrage’s Petition to Compel, and on April 14, 2015, the Trustee

      filed a memorandum of law in support of his response. Also, on November 20,

      2014, the court entered an order docketing the Trust.2


[7]   On April 23, 2015, the court held a hearing on all pending petitions.3 On May

      26, 2015, the court entered an order denying Schrage’s Petition to Compel and

      instructed the Trustee “to not provide Schrage with a complete, unredacted

      copy of the Trust.” Id. at 16. The court’s order reasoned as follows:


               10. Article One of the August 19, 2009 Amendment revoked
               Articles Six and Eight of the Trust and, in pertinent part, Schrage
               is a specific distributee of the Trust.


                                                        *****


               19. The language of I.C. §30.4-3-6(b)(8) is clear and
               unambiguous and only refers to “income beneficiary” and
               “remainderman”. Under the Indiana Trust Code, the term



      2
       We must assume that the copy of the Trust which was docketed with the court was a redacted version
      which also appears in the appellant’s appendix. A complete copy of the Trust was not included in the record
      on appeal.
      3
        We note that the April 23, 2015 hearing concerned matters not only under this cause number, but also
      under cause number 45C01-1411-TR-13 (“Cause No. 13”). Schrage appealed the court’s orders issued in
      Cause No. 13 under appellate cause number 45A04-1506-TR-686. By separate decision in that appeal, we
      reverse in Schrage’s favor the trial court’s grant of a motion to dismiss filed under Ind. Trial Rule 12(B)(6)
      and remand for further proceedings. Schrage v. The Audrey R. Seberger Living Trust u/t/d April 27, 2009 (filed
      March 10, 2016), Ind. App. No. 45A04-1506-TR-686 (“Cause No. 686”).

      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                            Page 6 of 20
        “beneficiary” includes an “income beneficiary” and a “remainder
        beneficiary”. I.C. §30-2-14-2. “Income beneficiary” is defined as
        a “person to whom net income of a trust is or may be payable.”
        I.C. §30-2-14-5. “Remainder beneficiary” is defined as “a person
        entitled to receive principal when an income interest ends.” I.C.
        §30-2-14-11. “Remainderman” is defined as “a beneficiary
        entitled to principal, including income which has been
        accumulated and added to the principal.” I.C. §30.4-1.2(15).
        Within the definition of “remainderman”, “principal” is defined
        as “property that is held in trust for distribution to a remainder
        beneficiary when the trust terminates or that will remain
        perpetually vested in the trustee.” I.C. §30-2-14-10.


        20. Schrage is not an “income beneficiary” as net income of the
        Trust is not payable to her. Moreover, Schrage is not a
        “remainderman” as she is not entitled to principal as that term is
        defined in I.C. §30-2-14-10. Instead, Schrage is a specific
        distributee of the Trust and entitled to a cash distribution prior to
        any disbursements of income and principal and prior to
        termination of the trust.


        21. Like a “specific bequest” or “specific devise”, Black’s Law
        Dictionary defines the same as “[a] testamentary gift of specific
        personal property . . . or of a specific amount of cash.”


        22. In addition, the Internal Revenue Code provides that, with
        exceptions, amounts distributed to beneficiaries are includable in
        said beneficiaries’ gross income. I.R.C. §§ 662(a), 663(a)(1).
        Recipients of specific distributions, like Schrage, are excluded
        from receiving distributable net income. I.R.C. §663(a)(1)
        (excluding “[a]ny amount which, under the terms of the
        governing instrument, is properly paid or credited as a gift or
        bequest of a specific sum of money or of specific property and
        which is paid or credited all at once or in not more than 3
        installments”). Under the Internal Revenue Code, Schrage
        would not be considered an “income beneficiary” or a
Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016    Page 7 of 20
        “remainderman”/“remainder beneficiary” and would not receive
        a Schedule K-l as a result of [the Trustee] filing the necessary
        fiduciary income tax returns (Forms 1041 and IT-41) on behalf of
        the Trust.


        23. Ind. Code §30-4-3-6(b)(8) is silent with regard to the rights of
        a specific distributee to obtain a complete copy of a trust. If the
        legislature intended for a specific distributee to obtain a complete
        copy of a trust, it could have included specific language in I.C.
        §30-4-3-6(b) to indicate that intent. However, the legislature did
        not do so, and the Court recognizes this omission in the statute.
        See Ross v. Ind. State Bd. of Nursing, 790 N.E.2d 110, 119 (Ind. Ct.
        App. 2003) (explaining that one rule of statutory construction is
        that it is just as important to recognize what the statute does not
        say as it is to recognize what it does say).


        24. Schrage cites Marshall & Ilsley Trust Co., NA. v. Woodward, 848
N.E.2d 1175, 1180-81 (Ind. Ct. App. 2006) and argues that
        because her payment will come from the principal of the Trust,
        she is a “remainderman” as defined in I.C. §30-4-1-2(15).
        Marshall is clearly distinguishable from this case as it involved the
        right of a remote named contingent beneficiary to receive an
        accounting, not the right of a specific distributee to receive a
        complete and unredacted copy of a trust. . . .


        25. Under the plain and ordinary meaning of “remainderman”
        and “remainder beneficiary” set forth under Indiana law,
        Schrage, a specific distributee, is not entitled to a complete copy
        of the Trust, including all prior Amendments and Restatements.


Id. at 11, 13-16.




Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016      Page 8 of 20
                                                   Discussion

[8]   The issue is whether Schrage is entitled to a complete copy of the Trust upon

      request to the Trustee, which requires this Court to interpret certain statutes of

      the Indiana Code. We review an issue of statutory interpretation de novo.

      Chrysler Grp., LLC v. Review Bd. of Ind. Dep’t of Workforce Dev., 960 N.E.2d 118,

      124 (Ind. 2012). “Clear and unambiguous statutes leave no room for judicial

      construction.” Basileh v. Alghusain, 912 N.E.2d 814, 821 (Ind. 2009). But when

      a statute is susceptible to more than one interpretation it is deemed ambiguous

      and thus open to judicial construction. Id. If the statutory language is clear and

      unambiguous, we require only that the words and phrases it contains are given

      their plain, ordinary, and usual meanings to determine and implement the

      legislature’s intent. State v. Am. Family Voices, Inc., 898 N.E.2d 293, 297 (Ind.

      2008), reh’g denied. If a statute is susceptible to multiple interpretations, we

      must try to ascertain the legislature’s intent and interpret the statute so as to

      effectuate that intent. Bolin v. Wingert, 764 N.E.2d 201, 204 (Ind. 2002). We

      presume the legislature intended logical application of the language used in the

      statute, so as to avoid unjust or absurd results. Id. A statute should be

      examined as a whole, avoiding excessive reliance upon a strict literal meaning

      or the selective reading of individual words. Mayes v. Second Injury Fund, 888
N.E.2d 773, 776 (Ind. 2008).


[9]   This Court has observed that “Title 30 of the Indiana Code deals with trusts

      and fiduciaries,” in which “Article 4 is the Trust Code and Chapter 14 of

      Article 2 is the Uniform Principal and Income Act (UPIA).” Marshall & Ilsley

      Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016    Page 9 of 20
Trust Co., N.A. v. Woodward, 848 N.E.2d 1175, 1178 (Ind. Ct. App. 2006)

(footnotes omitted). “A trust is a fiduciary relationship between a person who,

as trustee, holds title to property and another person for whom, as beneficiary,

the title is held.” Ind. Code § 30-4-1-1(a). The Trust Code defines beneficiary

by reference to the UPIA. Ind. Code § 30-4-1-2. Under the UPIA definition, a

trust beneficiary includes “an income beneficiary, and a remainder beneficiary.”

Ind. Code § 30-2-14-2(2). An income beneficiary means “a person to whom net

income of a trust is or may be payable.” Ind. Code § 30-2-14-5. A remainder

beneficiary is defined as “a person entitled to receive principal when an income

interest ends.”4 Ind. Code § 30-2-14-11. Income interest means “the right of an

income beneficiary to receive all or part of net income,” whether the

distribution is mandatory or discretionary. Ind. Code § 30-2-14-6. “An income

interest ends on the day before an income beneficiary dies or another

terminating event occurs, or on the last day of a period during which there is no

beneficiary to whom a trustee may distribute income.” Ind. Code § 30-2-14-20.

Ind. Code § 30-2-14-10 defines the term “principal” as “property that is held in




4
  As observed in Marshall & Ilsley Trust Co., the Indiana Trust Code also contains a definitional section for the
term remainderman,
       which is not used elsewhere in the statutes, but often appears in case law. The Trust Code
       Study Commission Comments to Ind. Code § 30-4-1-2 indicate the “definitions of income
       beneficiary and remainderman continue those found in IC 1971, 30-2-3-1.” The Trust Code was
       amended in 2002 to reflect, in part, the adoption of the UPIA and by reference includes the
       definition of a remainder beneficiary. A remainderman is “a beneficiary entitled to principal,
       including income which has been accumulated and added to the principal.” Ind. Code § 30-4-1-
       2(15).
848 N.E.2d at 1178 n.8.

Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                           Page 10 of 20
       trust for distribution to a remainder beneficiary when the trust terminates or

       that will remain perpetually vested in the trustee.”5


[10]   Also, Ind. Code § 30-4-3-6, which lists the duties of the trustee, states in

       relevant part that:


                (b) . . . the trustee also has a duty to do the following:


                         (8) Upon:


                                  (A) the trust becoming irrevocable:


                                           (i) by the terms of the trust instrument; or


                                           (ii) by the death of the settlor; and


                                  (B) the written request of an income beneficiary or
                                  remainderman;


                         promptly provide a copy of the complete trust instrument
                         to the income beneficiary or remainderman.


[11]   The Trust Code “shall be interpreted and applied to the terms of the trust so as

       to implement the intent of the settlor and the purposes of the trust.” Ind. Code

       § 30-4-1-3. If there is a conflict, “the terms of the trust shall control unless the




       5
        The relevant section of the Trust Code, Ind. Code § 30-4-1-2(13), provides that “‘[p]rincipal’ has the
       meaning set forth in IC 30-2-14-10.”

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                         Page 11 of 20
       rules of law clearly prohibit or restrict the article which the terms of the trust

       purport to authorize.” Id.


[12]   Schrage begins by noting that Ind. Code § 30-4-3-6 states the duties of the

       trustee and that subsection (b)(8) specifically provides that, upon the trust

       becoming irrevocable and written request by an income beneficiary or

       remainderman, the trustee must promptly provide a complete copy of the trust

       instrument. She argues that she is a remainderman and that accordingly she is

       entitled to a complete copy of the Trust upon written request to the Trustee.

       She asserts that “[a] trust consists of income or principal,” that principal “is any

       property held in trust for distribution when the trust terminates” and may

       generate income which becomes principal if not distributed, and that under the

       terms of the Trust she is entitled to principal from the Trust. Appellant’s Brief

       at 6. She refers to the Trustee’s position that “a specific distribution is not

       income or principal” which she says “urges a third category of trust property

       but does not define it or refer to the Indiana Trust Code, because a third

       category does not exist.” Id. She states that the trustee’s assertion that a

       remainderman is a person entitled to residue of what remains after all income

       and specific distributions are made, does not comport with the language of Ind.

       Code § 30-2-14-11. She notes that the Trust Code uses only two categories of

       beneficiary, an income beneficiary and a remainderman, and to the extent the

       Trustee and the court in its order suggest that her interest falls into a third

       category of a “specific distributee,” a “specific distributee is a type of

       remainderman.” Id. at 7.


       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016     Page 12 of 20
[13]   The Trustee contends that Schrage is not a remainderman because she is not

       entitled to principal, which “is held for distribution to remainder beneficiaries

       when a trust terminates.” Appellee’s Brief at 3. The Trustee posits that Schrage is

       a specific distributee who is “entitled to a cash distribution prior to any

       disbursements of income and principal and prior to termination of the Trust,”

       noting that the Trust Code is silent regarding the rights of specific distributees.

       Id. at 3-4. He argues that Seberger’s death did not eliminate “all potential

       income interests under the Trust” and that “Schrage is not a ‘remainder

       beneficiary’ because her entitlement to the distribution is vested as a result of

       Seberger’s death, not as a result of an income beneficiary’s entitlement ending.”

       Id. at 5. The Trustee refers to certain provisions of the Internal Revenue Code

       which, he says, demonstrate that Schrage’s argument should not be accepted.

       The Trustee states that “[t]he interest of a specific distributee is completely

       different from that of a ‘remainderman’/‘remainder beneficiary’ in that the

       latter’s interest is in the administration of the trust for the preservation of assets”

       while “[a] specific distributee receives a cash distribution prior to any

       distribution of income or principal . . . .” Id. at 7.


[14]   In Marshall & Ilsley Trust Co., N.A. v. Woodward, discussed by the parties in their

       briefs and the court in its order, the trustee appealed from a grant of summary

       judgment in favor of Robert G. Woodward, Sr., for an accounting of a trust

       created by his son (the “Grantor”). 848 N.E.2d at 1176-1177. The terms of the

       trust, funded by certain life insurance policies held by Grantor upon Grantor’s

       death, provided that Grantor’s wife would receive distributions of income and


       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016    Page 13 of 20
       principal at the trustee’s discretion, that if she remarried she would cease to be a

       trust beneficiary, and that the trust would then be held for the benefit of

       Grantor’s three sons. Id. at 1177. The trust also named contingent beneficiaries

       in the event that all of Grantor’s sons died without leaving issue before the trust

       was distributed: “Woodward if he survives, but if he does not, the St. Benedict

       Catholic Church in Evansville.” Id. At one point, Woodward became the

       successor trustee, and upon his resignation the Marshall and Ilsley Trust

       Company was named trustee. Id. Woodward later sought an accounting due

       to concern with the administration of the trust, but his request was denied. Id.

       The trial court granted summary judgment in Woodward’s favor, finding that

       he was a beneficiary as defined by Ind. Code § 30-2-14-11 and was entitled to an

       accounting under Ind. Code § 30-4-3-6. Id.


[15]   On appeal, the trustee first asserted that only the Grantor’s sons had the right to

       an accounting under the terms of the trust, but we disagreed with its

       interpretation of the document. Id. at 1179-1180. We next turned to the

       parties’ arguments under the relevant statutes, in which the trustee argued that

       Woodward was neither an income beneficiary, nor a remainder beneficiary,

       and was therefore not entitled to an accounting under Ind. Code § 30-4-3-

       6(b)(7).6 Id. at 1180. We observed that “[a]lthough his right to the trust




       6
         Ind. Code § 30-4-3-6(b)(7) provides that, unless the trust terms or Ind. Code § 30-4-3-1.3 provide otherwise,
       the trustee also has the duty to:
             Keep the following beneficiaries reasonably informed about the administration of the trust and
             of the material facts necessary for the beneficiaries to protect their interests:

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                          Page 14 of 20
       principal is contingent on his childless grandchildren predeceasing him,

       Woodward is within the definition of a remainder beneficiary under the

       statute,” and proceeded to consider “whether ‘remainder beneficiary’ includes

       both vested and contingent beneficiaries,” noting that the statute is not clear on

       that issue. Id. at 1181. Relying on analysis of the Uniform Trust Code and the

       UPIA, as well as other policy considerations, we found that the statute

       contemplated contingent beneficiaries who are named in the trust document as

       being entitled to an accounting and affirmed the trial court’s order. Id. at 1184.


[16]   Turning to the Trust document, we note that the April 27, 2009 Third

       Restatement of the Trust, which superseded previous versions of the Trust,

       contains twelve articles detailing the specifics of the Trust. Article Five is titled

       “Administration at Death of the Trustor” and discusses various payments the

       Trust shall make related to expenses, debts, claims, and taxes associated with

       the Trust Estate. Appellant’s Appendix at 33. Article Six is titled “Specific

       Distributions of Trust Property,” and Section 5 of that Article details the




                    (A) A current income beneficiary.
                    (B) A beneficiary who will become an income beneficiary upon the expiration of the term
                    of the current income beneficiary, if the trust has become irrevocable by:
                          (i) the terms of the trust instrument; or
                          (ii) the death of the settlor.
             A trustee satisfies the requirements of this subdivision by providing a beneficiary described in
             clause (A) or (B), upon the beneficiary’s written request, access to the trust’s accounting and
             financial records concerning the administration of trust property and the administration of the
             trust.

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                         Page 15 of 20
       specific distributions designated by Seberger.7 Id. at 36. Article Eight of the

       Trust is titled “Division and Distribution of Trust Property,” Section 1 of which

       is titled “Division of Trust Property Into Shares.” Id. at 41. The preamble of

       that section states:

                My Trustee shall divide, into separate shares, all of my Trust
                Estate not previously distributed under the preceding Articles of
                my Trust Agreement (and for purposes of determining such
                division and subsequent distributions shall take into account the
                exclusion of any descendant as may be directed in Article One)
                as follows: . . . .


       Id. Below that preamble, the Trust contains headings titled “Beneficiary

       Name” and “Share,” in which the specific beneficiaries and shares have been

       redacted. Id. at 41-46.


[17]   The August 19, 2009 Amendment to the Third Restatement of Trust made

       changes to the language of both Articles Six and Eight. Under Article Six,

       Section 5, which details specific distributions of Trust property, the Trust in the

       Amendment instructs that “[m]y Trustee shall distribute the sum of $25,000 to

       each of the then living children of JILL R. SCHRAGE, free of trust.” Id. at 90.

       Also, in Article Eight, Section 7, which is titled “Unequal Distribution /

       Disinheritance,” the Trust states specifically that “no provision” is made for

       Schrage’s mother Jill “or any such other relative, friend, or heir at law of mine,




       7
        The details of the specific distributions listed in the Trust have been redacted. The appendix contains three
       pages denoting redacted material.

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                         Page 16 of 20
       other than as specifically set forth under the terms of this my Trust” and that

       this was “for reasons best known to” Seberger. Id. at 100. Thus, Schrage’s

       distribution was set forth in Article Six, covering specific distributions, and she

       was not listed as a beneficiary in Article Eight.8


[18]   Regarding the relevant statutes, we note that a remainder beneficiary is “a

       person entitled to receive principal when an income interest ends,” Ind. Code §

       30-2-14-11, in which principal is “property that is held in trust for distribution to

       a remainder beneficiary when the trust terminates or that will remain perpetually

       vested in the trustee.” Ind. Code § 30-2-14-10 (emphasis added). Thus,

       principal is not merely assets held in trust, but rather assets held for distribution

       when the trust terminates.


[19]   Further clarity is gained by examining Ind. Code § 30-4-4-5, which governs the

       certification of trust such as was provided to Schrage by the Trustee. That

       statute begins by providing that “[a] trustee may furnish to a person other than

       a beneficiary a certification of trust instead of a copy of the trust instrument”

       and notes the relevant information which must be contained therein. Ind. Code

       § 30-4-4-5(a). It further provides:




       8
         We observe that the Trustee sent Schrage a document titled “Notice to Beneficiary” which referred to
       Schrage as “a Beneficiary of the Trust . . . .” Appellant’s Appendix at 192. We do not believe, however, that
       this characterization by the Trustee has legal consequence where the Trust itself does not identify Schrage as
       a remainder beneficiary.

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                         Page 17 of 20
                (e) A recipient of a certification of trust may require the trustee to
                furnish copies of excerpts from the original trust instrument and
                later amendments that:


                         (1) designate the trustee; and


                         (2) confer on the trustee the power to act in a pending
                         transaction in which the recipient has an interest.


       Ind. Code § 30-4-4-5(e). Thus, Subsection 5(e) contemplates that simply

       because a person has an interest in the trust does not necessarily make that

       person a beneficiary of the trust and that such persons are entitled to excerpts of

       the trust related to their interest.9


[20]   In examining the policy considerations involved, we are persuaded by the

       Trustee’s suggestion that the right of a remainder beneficiary to obtain a

       complete copy of a trust is based upon such beneficiary’s interest in the

       administration of the trust for the preservation of assets, in which the remainder

       beneficiary is typically entitled to a share of the trust principal. Specific

       distributees such as Schrage, by contrast, are entitled to a specific sum of money

       or other unique property whereby the management of trust assets would not

       affect the amount of the distribution. We also observe that Black’s Law




       9
         We note that Ind. Code § 30-4-4-5(i) provides that “[t]his section does not limit the right of a person to
       obtain a copy of the trust instrument in a judicial proceeding concerning the trust.” As discussed in Cause
       No. 686 referenced above, the trial court hearing Schrage’s complaint has the discretion to order that the
       Trust be docketed pursuant to Ind. Code § 30-4-6-7(a) “[i]f it is necessary to the determination of any issue of
       law or fact in a proceeding, the court may direct that a copy of the trust instrument, if any, be kept in its
       records.” Schrage, Ind. App. No. 45A04-1506-TR-686, slip op. at 20 (March 10, 2016).

       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016                           Page 18 of 20
       Dictionary contains a definition concerning the law of wills and, in its entry for

       “remainder bequest,” directs the reader to the definition of “residuary bequest,”

       which it defines as “a bequest of the remainder of the testator’s estate after the

       payment of the debts, legacies, and specific bequests.” BLACK’S LAW

       DICTIONARY 189 (10th ed. 2014) (emphasis added). Thus, the law of wills

       groups specific bequests with the payment of debts and other legacies rather

       than with the concept of remainders.


[21]   As noted above, the Trust Code “shall be interpreted and applied to the terms of

       the trust so as to implement the intent of the settlor and the purposes of the

       trust,” and, when conflicts arise, “the terms of the trust shall control unless the

       rules of law clearly prohibit or restrict the article which the terms of the trust

       purport to authorize.” Ind. Code § 30-4-1-3. Here, Schrage is not listed as a

       remainder beneficiary in the Trust. She is not entitled to Trust principal, which

       is to be disbursed when the trust terminates, because there is no indication that

       the Trust would terminate based upon her specific distribution contained in

       Article 6. There is no division of assets called to take place in Article 6; rather,

       the distributions contemplated in that Article are a preamble for the subsequent

       asset division and Trust termination. Schrage received a certification of trust

       from the Trustee as a recipient of a specific distribution. Based on that interest

       alone, she is entitled to nothing further from the Trustee. Accordingly, we

       conclude that the court did not err in denying Schrage’s petition.




       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016   Page 19 of 20
                                                    Conclusion

[22]   For the foregoing reasons, we affirm the trial court’s order denying Schrage’s

       petition to compel.


[23]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 45A03-1506-TR-685 | March 10, 2016   Page 20 of 20